46 F.3d 1136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Willie Phil PEEPLES, JR., Appellant,v.A. L. LOCKHART, Director, Arkansas Department of Correction, Appellee.
No. 94-2353EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 6, 1995.Filed:  Jan. 25, 1995.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Willie Phil Peeples, Jr., appeals the district court's denial of Peeples's 28 U.S.C. Sec. 2254 habeas petition.  Having carefully reviewed the record, we conclude the district court's decision is clearly correct and an opinion would lack precedential value.  We decline to address Peeples's argument that the state trial court committed error in denying a directed verdict, because Peeples did not raise this argument to the state courts or to the district court.  See Kennedy v. Delo, 959 F.2d 112, 117 (8th Cir.), cert. denied, 113 S. Ct. 168-69 (1992).


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.